HALLEY, J.
Plaintiff commenced an action to foreclose a chattel mortgage, and a receiver was appointed to take possession of the property. On July 14, 1949, the trial court overruled an application to vacate the appointment of the receiver. The appeal from this order was filed in this court December 22, 1949.
A motion to dismiss has been filed for the reason that the appeal was not filed within the period prescribed by 12 O.S. 1941 §1558. The motion must be sustained. Connecticut General Life Ins. Co. v. Dobbins, 178 Okla. 629, 63 P. 2d 968; Grant Drilling Co. v. Rebold, 181 Okla. 479, 75 P. 2d 172; Lamb v. Alexander, 45 Okla. 573, 146 P. 443; Skelly Oil Co. v. Globe Oil Co. et al., 87 Okla. 225, 209 P. 321. In Skelly Oil Co. v. Globe Oil Co. et al., supra, we stated:
“In order to review the action of the district court in refusing to discharge a receiver, the petition in error must be filed in this court within ten days, as provided in section 4986, Rev. Laws 1910.”
Since then the statute involved has been amended to provide for an appeal within thirty days.
There is nothing in McGrath v. Clift, 198 Okla. 644, 181 P. 2d 555, contrary to the above announced rule. The appeal here is directly from the order overruling the application to vacate and can only be taken under the provisions of the above statute.
Appeal dismissed.